DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the reference signs “1022” and “1021” labeled in Figure 3 should be changed to “1021” and “1022” in consistence with Figure 4 as discussed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller” recited in claims 2, 13, and 23; the “registers” recited in claims 3, 11, and 20; and the “processor” recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 10, line 5, “1002” should be “1022”. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-24 are objected to because of the following informalities:  
The following amendments to the claims are suggested by the examiner:

1. (Currently Amended) A method, comprising: 
transmitting first data signals from a first circuit to a second circuit; 
transmitting second data signals from the second circuit to the first circuit in response to the first data signals, wherein: 
the data signals are transmitted in consecutive time slots of a determined time duration via a galvanic isolation link coupled between the first circuit and the second circuit;
the first data signals include: 
polling signals transmitted from the first circuit to the second circuit during consecutive time slots; and 
on-demand access requests transmitted from the first circuit to the second circuit; and 
the second data signals include: 
status response signals transmitted from the second circuit to the first circuit in response to the polling signals received from the first circuit; and 
access response signals transmitted from the second circuit to the first circuit in response to the on-demand access requests received from the first circuit;
storing, in the second circuit, a response to an access request; 
transmitting, by the second circuit, 
transmitting, by the second circuit after the transmission of the status response signal, the access response signal associated with the stored response.

2. (Currently Amended) The method of claim 1, further comprising: 
sending, by the first circuit to a controller coupled to the first circuit, a busy state signal indicative of pending completion of transmission of the status response signal by the second circuit to the first circuit. 

3. (Currently Amended) The method of claim 1, wherein:
the second circuit includes registers;
the polling signals transmitted from the first circuit to the second circuit comprise a first type of access requests to access the registers in the second circuit; and
the on-demand access requests transmitted from the first circuit to the second circuit comprise a second type of access requests to access the registers in the second circuit, the second type of access requests being different from the first type of access requests.

6. (Currently Amended) The method of claim 5, further comprising encoding the digitally encoded signals using Manchester code.

7. (Currently Amended) The method of claim 1, further comprising: 
detecting an absence of data signals being transmitted between the first circuit and the second circuit via the galvanic isolation link; and 
responding to the detecting of the absence of data signals being transmitted between the first circuit and the second circuit via the galvanic isolation link by:
resetting one or both of the first circuit and the second circuit; and
transmitting a first data signal from the first circuit to the second circuit.

8. (Currently Amended) The method of claim 7, wherein the detecting comprises: 
determining, using one of the first circuit or the second circuit, whether a threshold number of consecutive time slots have elapsed without a data signal being transmitted between the first circuit and the second circuit via the galvanic isolation link.


9. (Currently Amended) A system, comprising: 
a first transceiver; 
a second transceiver; and 
a galvanic isolation link coupled between the first circuit and the second circuit, wherein, 
the first transceiver transmits first data signals to the second transceiver via the galvanic isolation link; and 
the second transceiver transmits, via the galvanic isolation link, second data signals to the first transceiver in response to the first data signals, wherein,[[:]] 
the data signals are transmitted in consecutive time slots of a determined time duration via [[a]] the galvanic isolation link coupled between the first circuit and the second circuit; 
the first data signals include: 
polling signals transmitted from the first transceiver to the second transceiver during consecutive time slots; and 
on-demand access requests transmitted from the first transceiver to the second transceiver; and 
the second data signals include: 
status response signals transmitted from the second transceiver to the first transceiver in response to the polling signals received from the first transceiver; and 
access response signals transmitted from the second transceiver to the first transceiver in response to the on-demand access requests received from the first transceiver, wherein the second transceiver is configured to:
store[[s]] a response to an access request;
transmit[[s]] a status response signal before transmission of an access response signal associated with the stored response; and
transmit[[s]], after the transmission of the status response signal, the access response signal associated with the stored response.

10. (Currently Amended) The system of claim 9, wherein the first transceiver

12. (Currently Amended) The system of claim 9, wherein,
the first transceiver is configured to:
detect[[s]] an absence of data signals being transmitted between the first transceiver and the second transceiver via the galvanic isolation link, the detecting including determining whether a threshold number of consecutive time slots have elapsed without a data signal being transmitted between the first transceiver and the second transceiver via the galvanic isolation link; and
respond[[s]] to the detecting of the absence of data signals being transmitted by:
resetting one or both of the first transceiver and the second transceiver; and
transmitting a first data signal to the second transceiver via the galvanic isolation link.

13. (Currently Amended) The system of claim 9, further comprising a controller coupled to the first transceiver, wherein: 
the controlleris configured to send an on-demand access request to the first transceiver; and 
the first transceiver is configured to:
forward[[s]] the on-demand access request to the second transceiver via the galvanic isolation link; 
receive[[s]] a response to the on-demand access request from the second transceiver via the galvanic isolation link; and
forward[[s]] the response to the on-demand access request to the controller.

14. (Currently Amended) The system of claim 9, wherein: 
the first transceiver comprises a low-voltage circuit configured to generate signals to control a high-voltage device; and 
the second transceiver
15. (Currently Amended) The system of claim 14, further comprising the high-voltage device.

16. (Currently Amended) A transceiver, comprising: 
control circuitrycoupled to a processor; and
an interfacecoupled the transceiver to a second transceiver via a galvanic isolation link, wherein, the transceiver is configured to:
transmit[[s]] first data signals to the second transceiver via the galvanic isolation link; and 
receive[[s]], from the second transceiver and via the galvanic isolation link, second data signals in response to the first data signals, wherein: 
the data signals are transmitted in consecutive time slots of a determined time duration via [[a]] the galvanic isolation link; 
the first data signals include: 
polling signals transmitted from the transceiver to the second transceiver during consecutive time slots; and 
on-demand access requests transmitted from the transceiver to the second transceiver; and 
the second data signals include: 
status response signals transmitted from the second transceiver to the transceiver in response to the polling signals; and 
access response signals transmitted from the second transceiver to the transceiver in response to the on-demand access requests, wherein the transceiver is configured to send 

17. (Currently Amended) The transceiver of claim 16, wherein[[,]] the transceiver is further configured to:
Detect[[s]] an absence of data signals being transmitted between the transceiver and the second transceiver via the galvanic isolation link, the detecting including determining whether a threshold number of consecutive time slots have elapsed without a data signal being transmitted between the transceiver and the second transceiver via the galvanic isolation link; and 
Respond[[s]] to the detecting of the absence of data signals being transmitted by:
resetting one or both of the transceiver and the second transceiver; and
transmitting a first data signal to the second transceiver via the galvanic isolation link. 

18. (Currently Amended) The transceiver of claim 16, wherein the second transceiver



19. (Currently Amended) A transceiver, comprising: 
control circuitrycoupled to a high-voltage device; and 
an interfacecoupled the transceiver to a second transceiver via a galvanic isolation link, wherein, the transceiver
the data signals are transmitted in consecutive time slots of a determined time duration via [[a]] the galvanic isolation link; 
the first data signals include: 
polling signals transmitted from the second transceiver to the transceiver during consecutive time slots; and 
on-demand access requests transmitted from the second transceiver to the transceiver; and 
the second data signals include: 
status response signals transmitted from the transceiver to the second transceiver in response to the polling signals; and 
access response signals transmitted from the transceiver to the second transceiver in response to the on-demand access requests, wherein the transceiver is configured to:
store[[s]] a response to an access request; 
transmit[[s]] a status response signal before transmission of an access response signal associated with the stored response; and 
transmit[[s]], after the transmission of the status response signal, the access response signal associated with the stored response. 

20. (Currently Amended) The transceiver of claim 19, further comprising registers having register addresses, wherein:
the polling signals comprise a first type of access requests to access single register addresses of the register addresses of the second transceiver; and
the on-demand access requests comprise a second type of access requests to access plural register addresses of the register addresses of the second transceiver.

21. (Currently Amended) The transceiver of claim 19, wherein, the transceiver is further configured to:
detect[[s]] an absence of data signals being transmitted between the transceiver and the second transceiver via the galvanic isolation link, the detecting including determining whether a threshold number of consecutive time slots have elapsed without a data signal being transmitted between the the galvanic isolation link; and
respond[[s]] to the detecting of the absence of data signals being transmitted by resetting one or both of the transceiver and the second transceiver.

22. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed, cause 
transmitting first data signals from a first circuit to a second circuit of the communication system; 
transmitting second data signals from the second circuit to the first circuit in response to the first data signals, wherein:
the data signals are transmitted in consecutive time slots of a determined time duration via a galvanic isolation link coupled between the first circuit and the second circuit;
the first data signals include:
polling signals transmitted from the first circuit to the second circuit during consecutive time slots; and 
on-demand access requests transmitted from the first circuit to the second circuit; and
the second data signals include:
status response signals transmitted from the second circuit to the first circuit in response to the polling signals received from the first circuit; and 
access response signals transmitted from the second circuit to the first circuit in response to the on-demand access requests received from the first circuit;
storing, in the second circuit, a response to an access request;
transmitting, by the second circuit, 
transmitting, by the second circuit after the transmission of the status response signal, the access response signal associated with the stored response.
23. (Currently Amended) The non-transitory computer readable storage medium of claim 22, wherein the method further comprises sending, by the first circuit to a controller coupled to the first circuit, a busy state signal indicative of pending completion of transmission of the status response signal by the second circuit to the first circuit.

24. (Currently Amended) The non-transitory computer readable storage medium of claim 22, wherein the instructions comprise sets of instructions, which, when respectively executed by the first circuit and the second circuit, cause the communication system to perform the method.

Claims 4 and 5 depend either directly or indirectly from claim 1, therefore they are also objected. 
Claim 11 depends from claim 9, therefore it is also objected. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 5), claim 9 (line 10), claim 16 (line 9), claim 19 (line 7), and claim 22 (line 7), the term “the data signals” lacks antecedent basis.
Claim 9 (lines 4 and 11) and claim 10 (line 2), the terms “the first circuit” and “the second circuit” both lack antecedent basis.
Claim 16, last line, the term “the status response signal” also lacks antecedent basis.
Claims 2-8 depend either directly or indirectly from claim 1, therefore they are also rejected.
Claims 11-15 depend either directly or indirectly from claim 9, therefore they are also rejected.
Claims 17 and 18 both depend from claim 16, therefore they are also rejected.
Claims 20 and 21 both depend from claim 19, therefore they are also rejected.
Claims 23 and 24 both depend from claim 22, therefore they are also rejected.

Allowable Subject Matter
Claim 1-24 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO-892 all relate to communications systems, each communication system comprises a first transceiver configured to transmit first data signals to a second transceiver and receive second data signal from the second transceiver via one or more isolation links. However, the prior art fails to show or teach that the first data signals include: polling signals transmitted from the first transceiver to the second transceiver during consecutive time slots, and on-demand access requests transmitted from the first transceiver to the second transceiver; and the second data signals include: status response signals transmitted from the second transceiver to the first transceiver in response to the polling signals received from the first transceiver, and access response signals transmitted from the second transceiver to the first transceiver in response to the on-demand access requests received from the first transceiver as recited in each of the independent claims 1, 9, 16, 19, and 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632